Citation Nr: 0807861	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1984 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied service connection for PTSD. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Waco RO 
in January 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  Specifically, she contends that her PTSD is due to 
multiple sexual assaults which occurred during her military 
service. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

VA treatment records along with private medical records 
submitted by the veteran arguably establish elements (1) and 
(3).  See, e.g., an October 2007 statement from A.R.G., Ph.D. 

With respect to the crucial element (2),in-service stressors, 
due to the sensitive nature of a claim of this type, special 
consideration must be given to alternate sources of evidence, 
such as evidence indicating a change in behavior in service.  
See Patton v. West, 12 Vet. App. 272 (1999); 38 C.F.R. 
§ 3.304(f)(3) (2007).  Unfortunately, the veteran's service 
medical records and her service personnel records from her 
period of active duty service are missing.  [The Board notes 
that the veteran's personnel records from her service in the 
Army National Guard are included in the record.]   In March 
2006 the RO found that the veteran's service medical records 
were unavailable and any further efforts to obtain such 
records would be futile. 

In July 2007, the veteran stated that while studying at the 
Defense Language Institute in California she was the victim 
of a sexual assault.  She has further stated that as a result 
of this attack her grades suffered and that she was 
involuntarily hospitalized following a March 1985 suicide 
attempt.  Attempts have not been made to contact the Defense 
Language Institute.    

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Defense 
Language Institute and attempt to obtain 
records relating to the veteran's thirty-
two week basic course in the German 
language which ended in July 1985, to 
include personnel records, test scores and 
attendance records.  Any records obtained 
should be associated with the veteran's VA 
claims folder. If no records are 
available, that should be noted in the 
veteran's VA claims folder.
2.  If the records referred to in 
paragraph 1 provide information concerning 
the veteran's reported hospitalization in 
March 1985, efforts should be made to 
obtain such hospitalization records.  Any 
records obtained should be associated with 
the veteran's VA claims folder. 

3.  VBA should then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



